DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: None
Cancelled: Claim 1  
Added: Claim 21 
Therefore Claims 2 – 21 are now pending.

Response to Arguments
Applicant’s arguments, filed 06/09/2022, with respect to claims 2 – 21 have been fully considered and are persuasive.  The applicant has added an allowable independent claim to the application, therefore the application is still in condition for an allowance. Please see below.
Allowable Subject Matter
Claims 2 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows:
Claim 2: “a first electrode extending in a first direction; a second electrode extending in the first direction; a third electrode extending in a second direction crossing the first direction, the third electrode insulating from the first electrode and the second electrode; a first signal line electrically connected to the first electrode; a second signal line electrically connected to the second electrode; and a third signal line electrically connected to the third electrode, wherein each of the first signal line and the second signal line comprises a first part and a second part bent from the first part and the second part is substantially extended in the second direction, the first electrode is closer to the first part than the second electrode in the second direction, 2Application No.: 17/237,069 Reply dated June 9, 2022 the first part of the first signal line is longer than the first part of the second signal line, the first part comprises a plurality of extension parts and a plurality of first intermediate parts, each of the plurality of first intermediate parts is extended in a direction diagonal or vertical to the first direction, each of the plurality of extension parts is extended in the first direction, and each of the plurality of extension parts is disposed between the nearest two first intermediate parts of the plurality of first intermediate parts.”

Claim 16: “a first electrode extending in a first direction; a second electrode extending in a second direction crossing the first direction; a third electrode extending in the second direction, the third electrode insulating from the first electrode and the second electrode; 5Application No.: 17/237,069 Reply dated June 9, 2022 a first signal line electrically connected to the first electrode; a second signal line electrically connected to the second electrode; and a third signal line electrically connected to the third electrode, wherein each of the second signal line and the third signal line comprises a first part substantially extending in the first direction and a second part bent from the first part and substantially extending in the second direction, the second electrode is farther away from the first signal line than the third electrode in the first direction, the first part of the third signal line is longer than the first part of the second signal line, the first part comprises a plurality of extension parts and a plurality of intermediate parts, each of the plurality of intermediate parts is extended in a direction diagonal or vertical to the first direction, each of the plurality of extension parts is extended in the first direction, and each of the plurality of intermediate parts is disposed between the nearest two extension parts of the plurality of extension parts.”

Claim 18: “an encapsulation layer on the organic light-emitting layer; and a touch sensor including a first electrode, a second electrode on the encapsulation layer, and a first signal line electrically connected to an end of the first electrode, wherein the encapsulation layer includes at least one inorganic layer and at least one organic layer, wherein the first electrode extends in a first direction and the second electrode extends in a second direction crossing the first direction, wherein the first signal line comprises: a first part extending in the first direction; a second part extending from the first part in the second direction; and a third part extending from the second part and having a shape bent multiple times, wherein the third part comprises: at least two line parts; and an intermediate part between adjacent two line parts of the at least two line parts, and wherein the at least two line parts extend in the first direction and the intermediate part extends in a third direction different from the first direction and the second direction.”

Claim 19: “ a touch sensor including a first electrode, a second electrode on the encapsulation layer, 7Application No.: 17/237,069 Reply dated June 9, 2022 a first signal line electrically connected to an end of the first electrode, and a second signal line electrically connected to an end of the second electrode, wherein the encapsulation layer includes at least one inorganic layer and at least one organic layer, wherein the first electrode extends in a first direction and the second electrode extends in the first direction, wherein each of the first signal line and the second signal line has a shape bent multiple times, and wherein each of the first signal line and the second signal line comprises: a first part extending in the first direction; a second part extending in the first direction; and a third part between the first part and the second part and extending in a second direction crossing the first direction, and wherein the first part and the second part of the second signal line is disposed between the first part of the first signal line and the second part of the first signal line the second direction.”

Claim 20: “a second electrode on the encapsulation layer, a first signal line electrically connected to an end of the first electrode, and a second signal line electrically connected to an end of the second electrode, wherein the encapsulation layer includes at least one inorganic layer and at least one 8Application No.: 17/237,069 Reply dated June 9, 2022 organic layer, wherein the first electrode extends in a first direction, the second electrode extends in a second direction crossing the first direction, and the first electrode and the second electrode are insulated from each other, wherein the first signal line comprises: a first part extending in the first direction; a second part extending from the first part in the second direction; and a third part extending from the second part and having a shape bent multiple times, and wherein the second signal line comprises: a fourth part extending in the second direction; and a fifth part extending from the fourth part and having a shape bent multiple times.”

Claim 21: “wherein the input detection sensor comprises: a first electrode extending in a first direction; a second electrode extending in the first direction; a third electrode extending in a second direction crossing the first direction, the third electrode being insulated from the first electrode and the second electrode; a first signal line electrically connected to the first electrode; a second signal line electrically connected to the second electrode; and a third signal line electrically connected to the third electrode, 9Application No.: 17/237,069 Reply dated June 9, 2022 wherein each of the first signal line and the second signal line comprises a first part and a second part bent from the first part, the first electrode is closer to the first part than the second electrode in the second direction, the first part of the first signal line is longer than the first part of the second signal line.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625